DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 11/27/2020.  Claims 1 and 25-43 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1, 28, 32, 36 and 40 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28, 32, 36 and 40 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitation " obtaining a second input to select a mode used for transferring the first profile among a plurality of modes… the plurality of modes include a quick response (QR) code, Bluetooth*, near field communication (NFC), Wi-Fi or a user input.". The term "or" renders the claim vague and indefinite being an optional language. It is unclear if involve all plurality of modes in the device or can be choose any of the plurality of modes by the user input.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 26, 28, 32, 34, 36 and 40 contains the trademark/trade name Bluetooth® and Wi-Fi®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Bluetooth and Wi-Fi, accordingly, the identification/description is indefinite. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1, 25-42 and 43 are rejected under 35 U.S.C. 103(a) as being un-patentable over Kim et al Patent Application No. :( US 2014/0073292 A1) hereinafter referred as Kim, in view of Lefebvre et al US Patent Application No. :( US 2020/0267236 A1) hereinafter referred as Lefebvre.
For claim 1, Kim teaches a method for a first terminal to support a profile transfer in a wireless communication system, the method comprising:
 Obtaining a first input to transfer a first profile installed in the first terminal to a second terminal (S110-S132 figure 2A) (paragraphs [0034], lines 1-5 and [0042]-[0045], lines 1-2);
  outputting, to the second terminal, first information for the first profile being transferred and second information including a universal integrated circuit card (UJCC) identifier of  the first terminal (paragraph [0053], lines 1-7)- (paragraphs [0054], lines 1-2) using the selected mode (paragraphs [0007], lines 1-4 teaches the machine to machine connection); and 
receiving, from a network entity, a message that allows a user to confirm the transfer of the first profile to the second terminal (paragraphs [0055], lines 1-3) and (paragraph [0099] and [0101],  teaches when the application is transfer the profile  an application is executed  displaying an icon, having received from the management server . The application guide window represents the profile that is imported). However, Kim disclose all the subject matter  obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response (QR) code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as recited in claim 1.
Lefebvre from the same or analogous art teaches the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes Paragraph [0061], lines 17-24); wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input (Paragraph [0107], lines 4-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the  obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as taught by Lefebvre into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Kim.    
The obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input  can be modify/implemented by combining the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input with the device. This process is implemented as a hardware solution or as firmware solutions of Lefebvre into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Kim. As disclosed in Lefebvre, the motivation for the combination would be to use the short range communication establishing a profile transfer information from one device to another becoming the method/device more efficient and reliable for a better and secure communication.
For claim 25, Kim teaches the method, wherein the UICC identifier is received using the selected mode (paragraphs [0006], [0007] and [0034], lines 11-15). 
For claim 26, Kim teaches the method, further comprising disabling the first profile in the first terminal after information for enabling the second profile is output paragraph [0034] , lines 11-15) and (paragraph [0037] , lines 1-4). However, Kim disclose all the subject matter of the claimed invention with the exemption of the information for enabling the second profile is input a OR code of Bluetooth ®, NFC, Wi-FI® or a user input as recited in claim 26.
Lefebvre from the same or analogous art teaches the information for enabling the second profile is input the second terminal using at least one a OR code of Bluetooth ®, NFC, Wi-FI® or a user input (Paragraph [0107], lines 4-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the information for enabling the second profile is input the second terminal using at least one a OR code of Bluetooth ®, NFC, Wi-FI® or a user input as taught by Lefebvre into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Kim.    
The information for enabling the second profile is input the second terminal using at least one a OR code of Bluetooth ®, NFC, Wi-FI® or a user input can be modify/implemented by combining the information for enabling the second profile is input the second terminal using at least one a OR code of Bluetooth ®, NFC, Wi-FI® or a user input. This process is implemented as a hardware solution or as firmware solutions of Lefebvre into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Kim.  As disclosed in Lefebvre, the motivation for the combination would be to use the short range communication establishing a profile transfer information from one device to another becoming the method/device more efficient and reliable for a better and secure communication.
For claim 27, Kim teaches the method, wherein the network entity comprises a service provider server, a profile management server or a profile server (see 300, 400 figure 2A) (paragraph [0010], lines 1-6), (paragraph [0011], lines 1-5)   and (paragraph [0012], lines 1-4).
For claim 28, Kim teaches a method for a second terminal to support a profile transfer in a wireless communication system, the method comprising:
 receiving, from a first terminal, first information for a first profile being transferred and second information including a universal integrated circuit card (UICC) identifier of  the first terminal (S110-S132  figure 2A) (paragraphs [0034], lines 1-5 and  [0042]-[0045], lines 1-2) using a mode (paragraphs [0007], lines 1-4 teaches the machine to machine connection); 
transmitting, to a network entity, a message requesting the network entity to transmit a second profile corresponding to the first profile to the second terminal (paragraphs [0055], lines 1-3) and (paragraph [0099] and [0101],  teaches when the application is transfer the profile  an application is executed  displaying an icon, having received from the management server. The application guide window represents the profile that is imported); and 
downloading, from the network entity, the second profile (paragraph [0020], lines 1-5),
wherein a first input is obtained to transfer a first profile installed in the first terminal to a second terminal (S164 fig 2B) (paragraph [0036], lines 3-5). However, Kim disclose all the subject matter of the claimed invention with the exemption of the second input is obtained to select the mode used for transferring the first profile among a plurality of modes; wherein the plurality of modes include a quick response (QR) code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as recited in claim 28.
Lefebvre from the same or analogous art teaches the 

second input is obtained to select the mode used for transferring the first profile among a plurality of modes (Paragraph [0061], lines 17-24);
wherein  the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input (Paragraph [0107], lines 4-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the second input is obtained to select the mode used for transferring the first profile among a plurality of modes; wherein the plurality of modes include a quick response (QR) code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input device of Kim.    
The second input is obtained to select the mode used for transferring the first profile among a plurality of modes; wherein  the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input can be modify/implemented by combining the of the second input is obtained to select the mode used for transferring the first profile among a plurality of modes; wherein  the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input with the device. This process is implemented as a hardware solution or as firmware solutions of Lefebvre into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Kim.  As disclosed in Lefebvre, the motivation for the combination would be to use the short range communication establishing a profile transfer information from one device to another becoming the method/device more efficient and reliable for a better and secure communication.
For claim 29, Kim teaches the method, further comprising enabling the downloaded second profile when receiving information for enabling the second profile, and wherein: the information (paragraph [0018], lines 1-5), and the first profile installed on the first terminal is disabled when the information for enabling the second profile is received (paragraph [0037], lines 1-7).  
For claim 30, Kim teaches the method, wherein downloading the second profile is initiated when the network entity notifies the second terminal of a transmission (paragraph [0020], lines 1-5), when the downloading is selected by a user input or when the second terminal requests the downloading from the network entity (paragraph [0036], lines 1-11). 
For claim 31, Kim teaches the method, wherein the network entity comprises a service provider server, a profile management server or a profile server (see 300, 400 figure 2A) (paragraph [0010], lines 1-6), (paragraph [0011], lines 1-5)   and (paragraph [0012], lines 1-4).
For claim 32, Kim teaches a first terminal supporting profile transfer in a wireless communication system, the first terminal comprising:
 a transceiver configured to transmit and receive signals (paragraph [0009], lines 1-13); and
 a controller configured to: 
obtain a first input to transfer a first profile installed in the first terminal to a second terminal (S110-S132 figure 2A) (paragraphs [0034], lines 1-5 and [0042]-[0045], lines 1-2),
 output, to the second terminal, first information for the first profile being transferred and second information including a universal integrated circuit card (UJCC) identifier of the first terminal (paragraph [0053], lines 1-7)- (paragraphs [0054], lines 1-2) using the selected mode (paragraphs [0007], lines 1-4 teaches the machine to machine connection), and 
receive, from a network entity, a message that allows a user to confirm the transfer of the first profile to the second terminal (paragraphs [0055], lines 1-3) and (paragraph [0099] and [0101],  teaches when the application is transfer the profile  an application is executed  displaying an icon, having received from the management server . The application guide window represents the profile that is imported.).  However, Kim disclose all the subject matter of the claimed invention with the exemption of obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response (QR) code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as recited in claim 32.
obtaining a second input to select a mode used for transferring the first profile among a plurality of modes Paragraph [0061], lines 17-24);
 wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input (Paragraph [0107], lines 4-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as taught by Lefebvre into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Kim.    
The obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input can be modify/implemented by combining the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input with the device. This process is implemented as a hardware solution or as firmware solutions of Lefebvre into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Kim.  As disclosed in Lefebvre, the motivation for the combination would be to use the short range communication establishing a profile transfer information from one device to another becoming the method/device more efficient and reliable for a better and secure communication.
For claim 33, Kim teaches the first terminal, wherein the UICC identifier is received using the selected mode (paragraphs [0006], [0007] and [0034], lines 11-15). 
For claim 34, Kim teaches the first terminal, the controller further configured to disable the first profile in the first terminal after information for enabling the second profile is output  (paragraph [0034] , lines 11-15) and (paragraph [0037] , lines 1-4). However, Kim disclose all the subject matter of the claimed invention with the exemption of the information for enabling the second profile is input the second terminal using at least one a QR code, Bluetooth ®, NFC, Wi-FI® or a user input as recited in claim 34.
Lefebvre from the same or analogous art teaches the information for enabling the second profile is input the second terminal using at least one a QR code, Bluetooth ®, NFC, Wi-FI® or a  (Paragraph [0107], lines 4-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the information for enabling the second profile is input the second terminal using at least one a QR code, Bluetooth ®, NFC, Wi-FI® or a user input as taught by Lefebvre into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Kim.    
The information for enabling the second profile is input the second terminal using at least one a QR code, Bluetooth ®, NFC, Wi-FI® or a user input can be modify/implemented by combining the information for enabling the second profile is input the second terminal using at least one a QR code, Bluetooth ®, NFC, Wi-FI® or a user input with the device. This process is implemented as a hardware solution or as firmware solutions of Lefebvre into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Kim.  As disclosed in Lefebvre, the motivation for the combination would be to use the short range communication establishing a profile transfer information from one device to another becoming the method/device more efficient and reliable for a better and secure communication.
For claim 35, Kim teaches the first terminal, wherein the network entity comprises a service provider server, a profile management server or a profile server (see 300, 400 figure 2A) (paragraph [0010], lines 1-6), (paragraph [0011], lines 1-5)   and (paragraph [0012], lines 1-4).
For claim 36, Kim teaches a second terminal supporting profile transfer in a wireless communication system, the second terminal comprising: 
a transceiver configured to transmit and receive signals (paragraph [0009], lines 1-13); and a controller configured to:
 receive, from a first terminal, first information for a first profile being transferred and second information including a universal integrated circuit card (UJCC) identifier of  the first terminal (S110-S132  figure 2A) ) (paragraphs [0034], lines 1-5 and  [0042]-[0045], lines 1-2) using the selected mode (paragraphs [0007], lines 1-4 teaches the machine to machine connection), transmit, to a network entity, a message requesting the network entity to transmit a second profile corresponding to the first profile to the second terminal(paragraphs [0055], lines 1-3) and (paragraph [0099] and [0101],  teaches when the application is transfer the profile  an application is executed  displaying an icon, having received from the management server . The application guide window represents the profile that is imported.), and download, from the network entity, the second profile (paragraph [0020], lines 1-5). However, Kim disclose all  obtaining a second input to select a mode used for transferring the first profile among a plurality of modes;
 wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as recited in claim 36.
Lefebvre from the same or analogous art teaches the of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes Paragraph [0061], lines 17-24); wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input (Paragraph [0107], lines 4-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the  of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as taught by Lefebvre into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Kim.    
The of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input can be modify/implemented by combining the of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input with the device. This process is implemented as a hardware solution or as firmware solutions of Lefebvre into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Kim.  As disclosed in Lefebvre, the motivation for the combination would be to use the short range communication establishing a profile transfer information from one device to another becoming the method/device more efficient and reliable for a better and secure communication.

For claim 37, Kim teaches the second terminal, the controller further configured to enable the downloaded second profile when receiving information for enabling the second profile, and wherein: the information for enabling the second profile corresponds to information for disabling the first profile (paragraph [0018], lines 1-5), and the first profile installed on the first terminal (paragraph [0037], lines 1-7). 
For claim 38, Kim teaches the second terminal, wherein downloading the second profile is initiated when the network entity notifies the second terminal of a transmission (paragraph [0020], lines 1-5), when the downloading is selected by a user input or when the second terminal requests the downloading from the network entity (paragraph [0036], lines 1-11).
For claim 39, Kim teaches the second terminal, wherein the network entity comprises a service provider server, a profile management server or a profile server (see 300, 400 figure 2A) (paragraph [0010], lines 1-6), (paragraph [0011], lines 1-5)   and (paragraph [0012], lines 1-4).
For claim 40, Kim teaches a system supporting profile transfer in a wireless communication system, the system comprising: 
a first terminal (100 fig.2A); 
a second terminal (200 fig.2A); and 
a network entity (300-400 fig.2A), the first terminal configured to:
obtain an input to transfer a first profile installed in the first terminal to a second terminal,
 output, to the second terminal, first information for the first profile being transferred and second information for the first terminal, and receive, from the network entity, a message that allows a user to confirm the transfer of the first profile to the second terminal, the second terminal configured to:
receive, from a first terminal, first information for a first profile being transferred and second information including a universal integrated circuit card (UJCC) identifier of  the first terminal (S110-S132  figure 2A) ) (paragraphs [0034], lines 1-5 and  [0042]-[0045], lines 1-2) using the selected mode (paragraphs [0007], lines 1-4 teaches the machine to machine connection), transmit, to a network entity, a message requesting the network entity to transmit a second profile corresponding to the first profile to the second terminal (paragraphs [0055], lines 1-3) and (paragraph [0099] and [0101],  teaches when the application is transfer the profile  an application is executed  displaying an icon, having received from the management server . The application guide window represents the profile that is imported.), and download, from the network entity, the second profile (paragraph [0020], lines 1-5). However, Kim disclose all the subject matter of the claimed invention with the exemption of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes;
the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as recited in claim 40.
Lefebvre from the same or analogous art teaches the of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes (Paragraph [0061], lines 17-24);
 wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input (Paragraph [0107], lines 4-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the  of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input as taught by Lefebvre into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Kim.    
The of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input can be modify/implemented by combining the of the obtaining a second input to select a mode used for transferring the first profile among a plurality of modes; wherein at the plurality of modes include a quick response  (QR )code, Bluetooth®, near field communication (NFC), Wi-Fi® or a user input with the device. This process is implemented as a hardware solution or as firmware solutions of Lefebvre into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Kim.  As disclosed in Lefebvre, the motivation for the combination would be to use the short range communication establishing a profile transfer information from one device to another becoming the method/device more efficient and reliable for a better and secure communication.
For claim 41, Kim teaches the system, the first terminal further configured to disable the first profile in the first terminal after information for enabling the second profile is output, and the second terminal further configured to enable the downloaded second profile when receiving information for enabling the second profile (paragraph [0037] , lines 1-7), and 8DOCKET No. SAMS07-87007 APPLICATION No. 16/125,586PATENTwherein the information for enabling the second profile corresponds to information for disabling the first profile (paragraph [0018] , lines 1-5).  
Kim teaches the system, wherein downloading the second profile is initiated when the network entity notifies the second terminal of a transmission (paragraph [0020], lines 1-5), when the downloading is selected by a user input or when the second terminal requests the downloading from the network entity (paragraph [0036], lines 1-11).
For claim 43, Kim teaches the system, wherein the network entity comprises a service provider server, a profile management server or a profile server (see 300, 400 figure 2A) (paragraph [0010], lines 1-6), (paragraph [0011], lines 1-5)   and (paragraph [0012], lines 1-4).
Response to Arguments
Applicant's arguments filed on 11/27/2020, with respect to claims 1, 28, 21, 36 and 40 have been fully considered but they are not persuasive. 
Applicant asserts that Kim does not teach in claims 1, 28, 21, 36 and 40, "UICC identifier ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Kim teaches "UICC identifier ". Kim teaches the authentication module that is mounted in the terminal cannot be replaced with another embedded authentication module. Here, the embedded authentication module may be embedded universal integrated circuit card (eUICC) as disclosed on Paragraph [0034]. Therefore, the use of the UICC card has a unique identifier that is used to identify a device on a cellular network. The card may also store data, such as contacts that have been saved by the user. 
Applicant asserts that Kim does not teach in claims 1, 28, 21, 36 and 40, "communication mode ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Kim teaches "communication mode ". Kim teaches the UICC that can store a profile including a user's personal information and provider information of a mobile communication provider in which a user subscribes. the UICC may include international mobile subscriber identity (IMSI) for identifying a user. The UICC is called a subscriber identity module (SIM) card in a global system for mobile (GSM) method and a universal subscriber identity module (USIM) card in a wideband code division multiple access (WCDMA) method. A terminal performs user authentication using information that is stored at the UICC. Therefore, a user can conveniently communicate, 

The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642